                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 KOREY L. AARSTAD, et al.,

 Plaintiffs,                                       CV 17-72-GF-BMM

 vs.
                                                         ORDER
 BNSF RAILWAY COMPANY, JOHN
 SWING, MARYLAND CASUALTY
 COMPANY, ROBINSON
 INSULATION COMPANY, and
 DOES A-Z,

 Defendants.

       Defendant, Maryland Casualty Company (MCC) has moved for an order

allowing Mark A. Johnston to appear pro hac vice in this case with Daniel W.

Hileman, Esq., designated as local counsel. Mr. Johnston’s application appears to

be in compliance with L.R. 83.1(d).

       ORDERED:

       Defendant MCC’s motion to allow Mr. Johnston to appear on its behalf

(Doc. 103) is GRANTED, subject to the following conditions:

       1.      Local counsel shall exercise the responsibilities required by

L.R. 83.1(d)(6) and must be designated as lead counsel or as co-lead counsel with

Mr. Johnston;
      2.    Mr. Johnston must do his own work. He must do his own writing,

sign his own pleadings, motions, briefs and other documents served or filed by

him, and, if designated co-lead counsel, must appear and participate personally in

all proceedings before the Court;

      3.    Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      4.    Admission is personal to Mr. Johnston.

      FURTHER ORDERED:

      Mr. Johnston, shall file, within fifteen (15) days from the date of this Order,

an acknowledgment and acceptance of his admission under the terms set forth

above.

      DATED this 16th day of October, 2019.




                                         -2-
